%
8

Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 1 of 10 - Page ID#: 160

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY

ASHLAND DIVISION
TINA SUMAN,
JESSICA WILSON )
)
PLAINTIFFS )
)
* ) Case No. 0:18-ev-44
KING’S DAUGHTERS HEALTH SYSTEM, }
INC,, )
)
DEFENDANT )

JOINT SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Settlement Agreement and Release of Claims (the “Agreement”) is made and
entered into by and between Plaintiffs Tina Suman and Jessica Wilson (“Plaintiffs”),
incorporated herein by reference, and Defendant, Ashland Hospital Corporation, d/b/a King’s
Daughters Medical Center (“KDMC”), (identified in the pleadings as King’s Daughters Health
System, Inc). This Agreement shall become cffective upon entry of a final, non-appealable
Stipulated Judgment approving this Agreement by the U.S. District Court for the Eastern District
of Kentucky in the matter of Tina Suman, et al. v. King's Daughters Health System, Inc., Case
No. 0:18-cv-44 (hereinafter the “Pending Litigation”).

RECITALS
WHEREAS, Plaintiffs are cmployees of KDMC; and

WHEREAS, on April 9, 2018, Tina Suman filed the Pending Litigation, asserting that
King’s Daughters violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216 and 29
U.S.C. § 260, as well as the Kentucky Wages and Hours Act (“K WHA”), KRS Chapter 337, for
unpaid regular and overtime wages for work performed off the clock. A First Amended
Complaint was filed on April 10, 2018.

WHEREAS, on September 21, 2018, Tina Suman filed the Plaintiff's Second Amended
Complaint and Intervening Complaint (“Second Amended Complaint”), in the Pending
Litigation. The Second Amended Complaint asserted that KDMC also violated the FLSA
prohibiting retaliation, pursuant to 29 U.S.C. § 215(a)(3), and introduced Plaintiff Jessica
Wilson’s Intervening Complaint. Jessica Wilson joincd the Pending Litigation also asserting that
KDMC haé violated 29 U.S.C. § 216 and 29 U.S.C. § 260, as well as the Kentucky Wages and
Hours Act (“K WHA”), KRS Chapter 337, for unpaid regular and overtime wages from work
performed off the clock.

EXHIBIT

a
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 2 of 10 - Page ID#: 161

WHEREAS, in the Pending Litigation the Plaintiffs seek damages in the form of unpaid
wages and corresponding liquidated damages, attorneys’ fees and costs, and equitable relief from
KDMC for allegedly: failing to pay regular and overtime wages; failing to make, keep, and
preserve records of Plaintiffs’ regular and overtime work off the clock; and retaliation against
Plaintiff Tina Suman in response to her filing of this Pending Litigation (Plaintiff Tina Suman’s
individual retaliation claim is excluded from this agreement and subject to a separate confidential
settlement agreement with KDMC resolving same.).

WHEREAS, Defendant KDMC disputes each of the Plaintiffs’ claims, and denies any
liability whatsoever; and

WHERBAS, the Parties have been negotiating in good faith, at arms-length through their
counsel, and seek to avoid additional expense and time of further litigation proceedings
regarding the claims released by this Agreement, to resolve all those claims by this Agreement,
and that this Agreement adequately resolves the remaining wage and hour claims disputed by the
Parties.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties covenant and agree as follows:

AGREEMENT
1. Definitions. As used herein,

].] “Released Parties” shall mean and refer collectively to KDMC, its past and
present owners, parents, subsidiaries, partners, agents, employees, successors,
predecessors, assigns, insurers, representatives, and attorneys, and all other
persons acting by, through, under or in concert with it, as well as any other natural
person or entity which may be construed as an “employcr” of either Plaintiff
relating to their employment with KDMC. ‘This agreement excludes Plaintiff ‘Tina
Suman’s individual retaliation claim alleged in the Second Amended Complaint,
as said claim has been resolved by a separate confidential settlement agreement
between Tina Suman and KDMC.

1.2 “Claims” shall mean, except as otherwise specified below in Section 4, the
claims, demands, causes of action, damages, liquidated damages, interest, costs,
and attomeys’ fees alleged or demanded in the Second Amended Complaint and
Intervening Complaint in this Pending Litigation, and any and ail other state,
federal, and local statutory and common law claims for earned but unpaid
overtime wages, whether at law or in cquity, of whatever kind, character, and
nature, both known and unknown, disclosed and undisclosed, suspected and
unsuspected, excluding only Suman’s retaliation claim alleged in the Second
Amended Complaint, subject to a separate confidential settlement agreement with

KDMC.

2. Consideration. Upon this Agreement becoming effective, and in consideration for all
the commitments made herein by Plaintiffs, KDMC agrees to pay and otherwise convey
to Plaintiffs the following sums in full and final settlement of all claims that have been
asserted or that could have been asserted in the Pending Litigation.
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 3 of 10 - Page ID#: 162

2.) Payment to Plaintiff Tina Suman. KDMC will pay the aggregate sum of One
Hundred and Two Thousand Eight Hundred and Thirty-Eight Dollars and
Twenty-Two Cents ($102,838.22) to Plaintiff Tina Suman in the form of checks
issued to both her and her counsel under the terms set forth below. This sum
excludes the terms of her individual retaliation claim settlement, and is allocated

as follows:

(a) Unpaid Wage Damages. Twenty-Eight Thousand Nine Hundred and
Nineteen Dollars and Eleven Cents ($28,919.11) for Tina Suman’s alleged
unpaid wages. ‘This figure represents the sum certain of total unpaid
wages allegedly owed to Plaintiff Suman, as calculated by Suman and her
counsel.

(b) Liquidated Damages. T'wenty-Eight Thousand Nine Hundred and
Nineteen Dollars and Eleven Cents ($28,919.11) for Tina Suman’s alleged
liquidated damages. ‘This figure is an amount equal to the sum certain of
total unpaid wages allegedly owed to Plaintiff Suman, as calculated by
Suman and her counsel and pursuant to 29 U.S.C. § 216(b).

(c) Attorney’s Fees, Costs, and Expenses. Forty-Five ‘Thousand Dollars and
Zero Cents ($45,000.00) for Tina Suman’s alleged attorneys’ fees, costs,
and expenses. This amount includes and covers any additional legal
services provided by Plaintiffs’ counsel relating to preparation of and/or
revising, this Agreement and pleadings associated with same.

2.2 Payment to Plaintiff Jessica Wilson. KDMC will pay the aggregate sum of
‘hirty ‘Thousand Nine Hundred and Sixty-Five Dollars and Sixty Cents
($30,965.60) to Plaintiff Jessica Wilson in the form of checks issued to her and
counsel under the terms set forth below. This sum is allocated as follows:

(a) Unpaid Wage Damages. ‘Twelve Thousand Nine Hundred and Eighty-
‘Two Dollars and Eighty Cents ($12,982.80) for Jessica Wilson’s alleged
unpaid wages. This figure represents the sum certain of total unpaid
wages allegedly owed to Plaintiff Wilson, as calculated by Wilson and her

counsel.

(b) Liquidated Damages. ‘I'welve ‘Thousand Nine Hundred and Eighty-Two
Dollars and Eighty Cents ($12,982.80) for Jessica Wilson’s alleged
liquidated damages. This figure is an amount equal to the sum certain of
total unpaid wages allegedly awed to Plaintiff Wilson, as calculated by
Wilson and her counsel and pursuant to 29 U.S.C. § 216(b).

(c) Attorney’s Fees, Costs, and Expenses. Five ‘Thousand Dollars and Zero
Cents ($5,000.00) for Jessica Wilson’s alleged attorneys’ fees, costs, and
expenses. ‘his amount includes and covers any additional legal services
provided by Plaintiffs’ counsel relating to preparation of and/or revising,
this Agreement and pleadings associated with same
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 4 of 10 - Page ID#: 163

2.3 Payment. The parties agree that the payment of the aggregate settlement sum
shall be paid to Plaintiffs and counsel under the following terms:

(a) Unpaid Wages. Amounts paid to Plaintiffs individually for unpaid wages
are to be paid in the form of checks with all applicable withholdings for
taxes and benefits and reflected on a W-2 forms issued to each Plaintiff.
Payments will be made after January 1, 2019 and after the Court approves
this Settlement Agreement.

(b) Liquidated Damages. Amounts paid to Plaintiffs individually for
liquidated damages are to be paid in the form of checks separate to that of
the unpaid wage payment, with no withholdings, and reflected in a 1099
form issued to each Plaintiff. These payments will be made after January
1, 2019 and after the Court approves this Settlement Agreement.

({c) Attorneys’ Fees. KDMC shall issue payments directly to Robert Roark,
PLLC as set for above and shall not deduct any taxes or withholdings from
the amounts paid for attorneys’ fees, costs, and expenses. An IRS Form(s)
1099-Misc shall be issued to Robert Roark PLLC for both amounts of
attorneys’ fees paid, which shall be paid after January 1, 2019 and after
the Court approves this Settlement Agreement. Plaintiffs’ counsel shall
provide KDMC with an IRS Form W-9 for the purposes of this payment.

2.4 Notice of Tender. Once the Court approves the Settlement Agreement and each
of the amounts listed above have been fully paid, KDMC shall file with the Court
a Notice of Tendered Payment, certifying that Defendant has paid the full
amounts agreed upon to each Plaintiff and counsel, under the terms and
conditions of this Joint Settlement Agreement.

3. Court Approval. ‘This Settlement Agreement shall be subject to and conditioned upon
approval by the U.S. District Court for the Eastern District of Kentucky and any appellate
court of last resort. Absent such approval, this Settlement Agreement is voidable by any

party.

4. Release of Claims. In consideration of the payments of the aggregate settlement
amounts, Plaintiffs hereby release, acquit, and forever discharge the Released Parties for
any and all rights, remedies, claims, demands, causes of action, damages, liquidated
damages, interest, costs, and attomeys’ fees alleged or demanded in the Second Amended
Complaint in this Pending Litigation, and any and all other state, federal, and local
statutory and common law claims for eamed but unpaid overtime wages, whether at law
or in equity, of whatever kind, character, and nature, both known and unknown, disclosed
and undisclosed, suspected and unsuspected. This Agreement and release excludes only
Plaintiff Tina Suman’s individual retaliation claim in the pending action, which has been
resolved in a separate confidential settlement agreement between ‘lina Suman and
KDMC,

4.1 General Release by Plaintiffs. In addition to the Release of Claims in the above
paragraph, Plaintiffs knowingly and voluntarily release and forever discharge the
Released Parties of and from any and all claims or causes of action, known or

4
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 5 of 10 - Page ID#: 164

unknown, which they have or may have against the Released Parties based on any
event that occurred before the Effective Date of this Agreement, including all
claims Plaintiffs have or may have, excluding those contained in the below
Section 4.2, based on their employment with KDMC, including but not limited to:

(i)

(ii)

(iii)

(iv)

(v)

(vi)

(vii)

(viii)

Claims of harassment or discrimination based on race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, citizenship
status, pregnancy, medical condition or disability under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the Americans with Disabilities Act, as amended, Sections 503 and 504 of
the Rehabilitation Act, Section 1981 of the Civil Rights Act of 1866, the
Kentucky Civil Rights Act, the Kentucky Workers’ Compensation Act,
the Family and Medical Leave Act of 1993, or any other federal, state or
local law prohibiting discrimination and harassment in employment or
retaliation (excluding Plaintiff ‘Tina Suman’s individual retaliation claim,
separately resolved, and listed in Section 4.2 of this agreement.);

Claims of interference or denial of rights or entitlements under the Family
Medical Leave Act;

Claims of age discrimination under the Age Discrimination in
Employment Act, as amended by the Older Workers’ Benefit Protection
Act, or under any other federal, state or local Jaw prohibiting age
discrimination;

Claims of breach of implied or express contract, and claims of
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy;

Claims of wrongful or constructive discharge, or any other cmployment-
related tort;

Claims for costs, fees or other expenses, including attomey’s fees, except
as set forth above;

Claims under any other federal, state or local law relating to employment,
except that (a) neither Plaintiff releases any claim to a vested benefit under
any employee pension benefit plan sponsored by KDMC and covered by
the Employees Retirement Income Security Act (“ERISA”), and (b) this
Agreement shall not be interpreted to affect cither Plaintiffs’ rights under
the terms of any employee welfare benefit plan sponsored by KDMC and
covered by ERISA in which she participates as an active employee of
KDMC; and

Any claims that would otherwise entitle Plaintiffs to penalties, fees,
recoveries or other damages or any form of relief to them under any other
federal, state or local law, including, but not limited to false claims actions
or qui tam actions.
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 6 of 10 - Page ID#: 165

Notwithstanding the foregoing, the parties agree that this release provision shall
not apply to any claims which, as a matter of law, cannot be waived.

4.2 Excluded Claims. The above paragraph notwithstanding, the parties agree and
acknowledge that Plaintiffs’ Release of Claims is exclusive of the individual
retaliation claim asserted by Plaintiff Tina Suman in this Pending Litigation,
pending before this Court as pied in Plaintiffs’ Second Amended Complaint
commencing this action. Said claim has been resolved by ‘Tina Suman and
KDMC in a separate confidential settlement agreement.

5, Covenant Not to Sue.

 

5.1 Plaintiffs hereby covenant and agree that they will forever refrain and forebear
from commencing, instituting or prosecuting any lawsuit, action or other
proceeding, whether at law or in equity, or judicial or administrative, against the
Released Parties, based on, arising out of, or connected with any of the claims
released in this Agreement.

5.2 Plaintiffs represent and warrant that they have not filed any charge, complaint, or
claim with any other court or administrative agency asserting any violation of
state or federal law which was asserted in the claims released in this Agreement,
nor have they assigned any such claim to any other person, including any
government agency. Plaintiffs agree that they shall never file or assign any such
claim, and that in the event any such claim is filed or prosecuted by any other
person or entity, including any government agency, the Plaintiffs will cooperate
fully with the Released Party, will move immediately to withdraw their names
and to disassociate themselves completely from any such claim, will request such
person or entity to withdraw such claim with prejudice, will cooperate with such
person or entity only to the extent required by law, and will not seek or accept any
relief in settlement of, or as a result of, a judgment or order in any action
associated with any such claim.

6. Understanding.

6.1 Review of Agreement and Rules of Construction, Plaintiffs and KDMC
acknowledge and represent that they have read this Agreement in full and, having
had an opportunity to consult with counsel, understand and voluntarily consent
and agree to each provision contained herein. Plaintiffs, KDMC, and their
respective counsel having reviewed this Agreement, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in any interpretation of this Agreement.

6.2 Authorization to Move for Approval. It is further specifically understood and
agreed that Plaintiffs have discussed with and consulted Plaintiffs’ attomeys about
the aforementioned Pending Litigation and this Settlement, and that Plaintiffs’
attorneys are specifically authorized and instructed to submit this Agreement for
approval by the Court in the Pending Litigation and to take any and all additional
steps which may be necessary or appropriate to give effect to this Agreement.
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 7 of 10 - Page ID#: 166

7.

Authority and Competence. Plaintiffs represent and warrant that they have full and
complete authority to enter into this Agreement on behalf of themselves in the Pending
Litigation. Plaintiffs understand and agree that alt terms of this Agreement are
contractual and not a mere recital, and it is executed without reliance upon any
representation by the Released Parties or any of their representatives, and they represent
and warrant that they consulted with their attomey about this Agreement and that they are
competent and possess the full and complete authority to covenant and agree as herein
provided; they also understand, agree and represent that the covenants herein made and
releases herein executed may affect rights and liabilities of substantial extent and degree
and that the covenants and releases provided herein are in their individual and collective
best interest, as well as the individual and collective best interest. Plaintiffs have carefully
read this Agreement, understand its meaning and acknowledge that it shall be binding
upon themselves, as well as their and Plaintiffs’ heirs, beneficiaries, personal
representalives, successors, assigns, agents, employees, representatives, insurers,
attorneys, consultants and all others claiming by or through them.

8. Assignment, Plaintiffs hereby represent and warrant that they have not heretofore

10.

11.

rs

assigned, transferred or hypothecated or purported to assign, transfer or hypothecate to
any person or entity not a party to this Agreement any claim or matter herein released,
disclaimed, discharged or terminated. In the event of such assignment, transfer, or
hypothecation of any claims or other matter herein released, discharged, terminated, or
disclaimed, the Plaintiffs agree to indemnify and hold harmless the Released Parties from
and against any liability or loss, and for any cost, expense or judgment or settlement
arising out of a revacation by, or arising in connection with any such assignment, transfer
or hypothecation. The provisions of this Agreement shall inure to the benefit of and be
binding on any successor in interest of the Released Parties, whether by merger,
consolidation, legislation, or otherwise.

Taxes. Plaintiffs each agree that she will be responsible for the payment of any/all taxes
owed in connection with payments from KDMC, including payments each Plaintiff
receives for liquidated damages as set forth above, and will indemnify and hold Released
Parties harmless from any such tax liability. KDMC agrees, that for payments made to
each Plaintiff designated for wages, KDMC will withhold all applicable taxes and
benefits as part of said payment(s).

 

Severability. In the event any provision of this Agreement should be held to be
unenforceable, each and all of the other provisions of this Agreement shall remain in full
force and effect.

Headings and Captions. The headings and captions used in this Agreement are for
convenience and reference only, and shall in no way define, limit, expand or otherwise
affect the meaning or construction of any provisions of this Agreement.

Waiver. The waiver by any party to this Agreement of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any subsequent or
simultaneous breach. Plaintiffs and the Released Parties agree that no release, waiver or
other promise set forth in this Agreement shall be construed to prohibit either party from
enforcing the terms of this Agreement in a court of competent jurisdiction.
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 8 of 10 - Page ID#: 167

12. Entire Agreement.

12.1 Integration and Amendment. ‘This Agreement constitutes the final written
expression of all the terms of the parties’ agreement and is a complete and
exclusive statement of those terms. Any prior or contemporaneous oral or written
agreement between the parties is superseded by this Agreement. No
representation, promise, inducement or statement of intention has been made by
the Plaintiffs or the Released Parties that is not embodied in this Agreement.
Except as provided herein, no party shall be bound by or liable for any alleged
representation, promise, inducement, or statement of intention not contained in
this Agreement. This Agreement cannot be amended, modified, or supplemented
in any respect except by a subsequent written agreement signed by the Plaintiffs
and KDMC. The only exception is Plaintiff Suman’s retaliation claim which is
subject to a separate confidential settlement agreement between Suman and
KDMC.

12.2 No Reliance on Representations, Plaintiffs acknowledge that no other
promises have been made to them by or on behalf of the Released Parties, other
than those expressly set forth in section 4.2, nor has any other consideration been
delivered or promised in connection with the execution and delivery of this
Settlement Agreement, except those expressly set forth in section 4.2. No act or
omission of the Released Parties shall serve to resurrect or restore any claims
herein released.

13. Choice of Law. This Agreement is made and entered into in the Commonwealth of
Kentucky and shall in all respects be interpreted, enforced and governed under the laws
of Kentucky. The language of all parts of this Agreement shall in all cases be interpreted
as a whole, according to its fair meaning, and not strictly for or against any of the partics.

14. Notices. Notices of breach of this Agreement or any other communication conceming
the performance of this Agreement shall be set forth in writing and delivered to the

following:

14.1 For Plaintiffs: Robert Roark, Tyler Z. Korus, Robert Roark, PLLC, 401 Lewis
Hargett Circle, Suite 210, Lexington, Kentucky 40503; and, E. Douglas Richards,
E. Douglas Richards P.S.C., 836 Euclid Ave, Suite 321, Lexington, Kentucky

40502.

14.2 For KDMC: Ashley W. Ward, Stites & Harbison, PLLC, 250 West Main
Street, Suite 250, Lexington, Kentucky 40507.

15. No Liens. Plaintiffs warrant and represent that there are no liens, attorneys’ liens, except
for their counsel of record in the Pending Litigation, or claims of lien or assignments in
law or equity or otherwise on or against the claims or causes of action of the Plaintiffs
herein; and further that Plaintiffs are fully entitled to enter into this Agreement and give
complete release and discharge for their claims in the Pending Litigation.

16. Terms Binding. The terms hereof shall be binding upon, and inure to the benefit of the
heirs, beneficiaries, personal representatives, successors, assigns, agents, employees,

8
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 9 of 10 - Page ID#: 168

representatives, insurers, attorneys, consultants, and all others claiming by or through the

respective parties.
ea. ye

Robert L. Roark, Esq.

Tyler Z. Korus, Esq.

ROBERT ROARK, PLLC

401 Lewis Hargett Circle, Suite 210
Lexington, Kentucky 40503
Telephone: (859) 203-2430

Fax: (859) 523-6351
rob@robertroarklaw.com
tkorus@robertroarklaw.com

E. Douglas Richards, Esq.

E, Douglas Richards, P.S.C,
836 Euclid Avenue, Suite 321
Lexington, Kentucky 40502
Telephone: (859) 259-4983

Counsel for Plaintiffs, Tina Suman and
Jessica Wilson

Chl, Uh. Wal?

Ashley W. Ward, Esq.

STITES & HARBISON PLLC
250 West Main Street, Suite 2300
Lexington, KY 40507-1758
Telephone: (859) 226-2300
award@stites.com

 

Rebecca A. Weis, Lisq.

STITES & HARBISON PLLC

400 West Market Street, Suite 1800
Louisville, KY 40202

‘Telephone: (S02) 587-3400
rweis@slites.com

Counsel for Defendant
Ashland Hospital Corporation, d/b/a
King’s Daughters Medical Center
Case: 0:18-cv-00044-EBA Doc #: 42-1 Filed: 01/07/19 Page: 10 of 10 - Page ID#: 169

E171:49075:694320:1

PLAINTIFFS

Anic bunnan

Tina Suman

Date: JQ -29-/8

Nyy fay _ Lobo

essica Wilson

Date: R-3)-] 6

ASHLAND HOSPITAL CORPORATION
d/b/a King’s Daughters Health System

en (Wn OAlol
Name: an uchitteld
rite: “Wresade we
Date: Nala
